Case 2:19-cv-12947-VAR-RSW ECF No. 13 filed 02/17/20           PageID.61    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CATHERINE BLACK,                          )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  ) Case No. 2:19-cv-12947-VAR-RSW
                                          )
HARLEY-DAVIDSON FINANCIAL                 )
SERVICES, INC.,                           )
                                          )
      Defendant.                          )
                             NOTICE OF SETTLEMENT

      Plaintiff, CATHERINE BLACK, (“Plaintiff”), through her attorney, Agruss

Law Firm, LLC, informs this Honorable Court that the Parties have reached a

settlement in this case. Plaintiff anticipates dismissing this case, with prejudice,

within 60 days.

                                 RESPECTFULLY SUBMITTED,


February 17, 2020                       By:_/s/ Michael S. Agruss
                                              Michael S. Agruss
                                              SBN: 6281600
                                              Agruss Law Firm, LLC
                                              4809 N. Ravenswood Ave.
                                              Suite 419
                                              Chicago, IL 60640
                                              Tel: 312-224-4695
                                              Fax: 312-253-4451
                                              michael@agrusslawfirm.com
                                              Attorney for Plaintiff


                                           1
Case 2:19-cv-12947-VAR-RSW ECF No. 13 filed 02/17/20           PageID.62   Page 2 of 2




                         CERTIFICATE OF SERVICE

      I certify that on February 17, 2020, a true and correct copy of the foregoing
document was electronically filed with the Court’s CM/ECF system to be sent via
the electronic notification system to all counsel of record.


                          By: /s/ Michael Agruss
                                Michael Agruss




                                           2
